209 U.S. 205 (1908)
HUNTER, SHERIFF OF BUNCOMBE COUNTY, NORTH CAROLINA,
v.
WOOD.
No. 474.
Supreme Court of United States.
Argued December 18, 19, 1907.
Decided March 23, 1908.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF NORTH CAROLINA.
*208 Mr. E.J. Justice, Mr. J.H. Merrimon and Mr. C.B. Aycock for appellant on the point of whether the remedy of habeas corpus was proper.
Mr. Alfred P. Thom, Mr. Walker D. Hines and Mr. Alexander P. Humphrey for appellee on the same point.
*210 MR. JUSTICE PECKHAM, after making the foregoing statement, delivered the opinion of the court.
After the jurisdiction of the Circuit Court of the United States had attached by the filing of the bill of complaint in the case already mentioned, of the Southern Railway Company v. McNeil and others, members of the Corporation Commission, and after the issuing and service of the injunction, as above stated, the defendant Wood, acting under and in obedience to the provisions of such injunction, sold the railroad tickets at the usual price and at the same time complied with the conditions contained in the injunction, by giving the coupons for the difference in price, and while so complying with the terms of such injunction was arrested and proceeded against criminally for disobedience of the act fixing rates. Being detained in custody by virtue of this conviction by one of the police courts of the State, he had the right to apply for a writ of habeas corpus to the United States Circuit Judge, and that judge had power to issue the writ and discharge the prisoner under § 753 of the Revised Statutes of the United States (1 U.S. Comp. Stat., p. 592), as he was then in custody for an act done pursuant to an order, process or decree of a court or judge of the United States. See In re Neagle, 135 U.S. 1. The writ being properly issued, the judge had the right, and it was his duty, to examine into the facts, and he had jurisdiction to discharge the petitioner under the circumstances stated.
The other questions raised herein have been sufficiently discussed in Ex parte Young, just decided, and require no further attention.
*211 For the reasons given in that opinion, the order appealed from herein must be
Affirmed.
MR. JUSTICE HARLAN, dissenting.
In my judgment the appellee should have been put to his writ of error for the review of the judgment against him in the highest court of the State, competent under the state laws to reexamine that judgment  thence to this court to inquire whether any right belonging to him under the Federal Constitution had been violated. He should not have been discharged on habeas corpus. Ex parte Royall, 117 U.S. 241; Minnesota v. Brundage, 180 U.S. 499; Urquhart v. Brown, 205 U.S. 179, and authorities cited in each case.
Upon the question as to what is and what is not a suit against the State within the meaning of the Eleventh Amendment, my views are fully expressed in my dissenting opinion in Ex parte Young, just decided. For the reasons there stated I dissent from the opinion and judgment of the court in this case.